Citation Nr: 0420386	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for psoriasis, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for psoriatic 
arthritis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from February 1943 to 
October 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that the appellant has raised the issues of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), basal cell carcinoma, and a stomach 
disorder.  In correspondence received in April 2003, the 
appellant indicated that he was seeking an increased rating 
for a duodenal ulcer.  These issues are referred to the 
agency of original jurisdiction (AOJ).  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in April 2003.  A transcript 
of the hearing is unavailable, and the veteran was so 
informed and offered another opportunity to appear at a 
personal hearing.  He has chosen to proceed without another 
hearing.

The Board notes that the appeal in regard to an increased 
evaluation for psoriatic arthritis is remanded to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


FINDING OF FACT

Psoriasis involves the extremities, trunk and scalp with 
crusting psoriatic lesions and systemic manifestations.  




CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for psoriasis 
have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 
4.118; Diagnostic Code 7816 (prior to August 30, 2002).

2.  The criteria for a 60 percent evaluation for psoriasis 
have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 
4.118; Diagnostic Code 7816 (effective August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On VA examination in May 2002, the examiner stated that the 
appellant had constant psoriasis all over the body.  The 
report of examination notes that the appellant was taking 
Dovonex, hydrocortisone, sodium sulfacetamide, and 
calcipotriene, and fluocinolone acetate.  On examination, 
psoriatic lesions were noted in various areas, to include 
trunk, abdomen, extremities, and elbows.  Crusting psoriatic 
lesions were noted on the buttock, shoulder, trunk, scalp, 
and right and left shoulder.  The examiner stated that the 
appellant had nervous manifestations and systemic 
manifestations of pruritus because of the psoriatic lesions.  
The diagnosis was psoriasis involving the extremities, body 
and trunk.  

A VA outpatient treatment record, dated in October 2002, 
reflects an impression of psoriasis, intermittently involving 
the lower eyelids.  

VCAA

The Veterans Claims Assistance Act of 2000, (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug 29, 2001) (codified as amended at 38 C.F.R. § 
3.159 (2001) (hereafter "VCAA") was enacted on November 9, 
2000.  The law includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  In this case, VA's duties have been fulfilled.  The 
Board notes that in this case, any defect in VA's duty to 
notify and assist the appellant is rendered moot, as the 
claim is herein granted.  

Legal Criteria and Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4 (2003).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The appellant filed his claim for an increased rating for 
psoriasis in December 2001.  The criteria for skin disorders 
were amended in August 2002.  The Board notes that when a 
regulation changes during the pendency of a claim for VA 
benefits and the regulation substantively affects the claim, 
the claimant is entitled to resolution of his claim under the 
version of the regulation that is most advantageous to him.  
In VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.  

Prior to August 2002, psoriasis was listed under 38 C.F.R. § 
4.118, Diagnostic Code (DC) 7816.  Under 38 C.F.R. § 4.118, 
as in effect prior to August 30, 2002, unless otherwise 
provided, codes 7807 through 7819 were rated as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  Under DC 7806, a 50 
percent rating required ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations.  

Effective August 30, 2002, under 38 C.F.R. § 4.118, 
Diagnostic Code 7816 provides for a 60 percent evaluation 
where psoriasis involves more than 40 percent of the entire 
body or more than 40 percent of the exposed areas affected, 
or requires constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7816.  

On VA examination in May 2002, the examiner reported that the 
appellant had constant psoriasis "all over his body."  
Crusting lesions were specifically noted on the buttock, the 
shoulder, trunk, scalp, and right and left shoulder.  In 
addition, there were systemic manifestations.  Thus, the 
Board finds that the appellant's psoriasis warrants a 50 
percent evaluation, prior to August 2002, and a 60 percent 
evaluation thereafter under the revised criteria thereafter.  
The Board notes that a 50 percent evaluation for psoriasis is 
the maximum schedular evaluation under the old criteria and a 
60 percent evaluation for psoriasis is the maximum schedular 
evaluation under the revised criteria.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The evidence is in favor of the claim.  Consequently, the 
appeal is granted.  

Extraschedular consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The evidence fails to show 
psoriasis has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  


ORDER

An evaluation of 50 percent for psoriasis is granted, prior 
to August 30, 2002, subject to the law and regulations 
governing the payment of monetary benefits.

An evaluation of 60 percent for psoriasis is granted, from 
August 30, 2002, subject to the law and regulations governing 
the payment of monetary benefits.


REMAND

The appellant asserts that he has difficulty walking, in 
part, due to psoriatic arthritis.  On VA examination in May 
2002, the diagnosis was psoriatic arthritis involving the 
neck, shoulder, wrist, and hand.  Flare-ups were noted to 
occur with cold weather and with use of the joints.  A 
precipitating factor was noted to be the activation of 
psoriasis.  The VA examiner stated that psoriasis was 
constant.  There is insufficient evidence to make a 
determination in regard to the evaluation of psoriatic 
arthritis.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should return the claims 
file to the VA examiner who performed 
the May 2002 joints examination.  The 
examiner should respond to the 
following:  Does the appellant have 
incapacitating episodes of psoriatic 
arthritis?  If so, how often do the 
incapacitating episodes occur?  The 
examiner should review the claims file.  
A complete rationale should accompany 
any opinion provided.  If another 
examination is deemed advisable by the 
examiner, such examination should be 
scheduled.

If the examiner who performed the May 
2002 joints examination is unavailable 
to accomplish the above, the veteran 
should be scheduled for another joints 
examination to determine the extent and 
severity of his service-connected 
psoriatic arthritis.  In addition to 
describing all findings in detail, the 
examiner should repond to the questions 
posed in the preceding paragraph.  This 
examiner should also review the claims 
file.

2.  The appellant is advised that if he 
has, or is able to obtain, evidence 
relevant to the claim, he must submit 
the evidence.  

3.  The AOJ shoud then readjudicate this 
claim.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review in accordance with relevant appellate 
procedures.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



